BENEDICT, District Judge.
I have no doubt as to the jurisdiction of the court to entertain a proceeding to enforce a claim for towage against a house boat, and it seems to me that the evidence shows that the towage sued for was performed on the credit of the boat and her owners, in good faith. There was no bad faith in the transaction, and, in my opinion, the case of The Kate, 164 IT. S. 458, 17 Sup. Gt. 135, relied on by the claimant, does not apply. Decree for the libelant for the sum of $200.